DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This office action is in response to the amendment filed on 08/23/2022.  Claims 1-30 are pending in this application and have been considered below.

3.	Applicant’s arguments with respect to claims 1, 16, 23 and 27 have been considered but are moot in view of new ground(s) of rejection because of the amendments.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims are rejected under 35 U.S.C. 103 as being unpatentable over CIOCHINA-DUCHESNE et al. (US 20200007369) (hereinafter CIOCHINA-DUCHESNE) in view of Wax et al. (US 20050047384) (hereinafter Wax).

    PNG
    media_image1.png
    426
    559
    media_image1.png
    Greyscale

	Regarding claims 1 and 23:
As shown in figures 1-14, CIOCHINA-DUCHESNE discloses a method of wireless communication performed by a wireless communication device (par 0048, see the communication between base station and user equipment UE in figures 1-14), comprising: 
receiving, from a base station (BS) (see base station in figures 12-14), an indication of an inter-beam phase factor tracking reference signal (see an indication of an inter-beam phase factor tracking reference signal (PRTS) from base station in figures 12-14.  Also, see 201, 203 in figure 2, par 0072, 0077-0094) (in paragraph 0083 of the specification of instant application, the applicant discloses “The inter-beam phase factor tracking reference signal may be a new reference signal that is introduced for the specific purpose of tracking inter-beam phase changes, may be another reference signal (e.g., a channel state information reference signal (CSI-RS) and/or the like) that is repurposed and transmitted at a high frequency (e.g., such that the reference signal is transmitted often enough to track rapid changes in inter-beam phase), and/or the like. The inter-beam phase factor tracking reference signal may be on-demand (e.g., may be triggered by a request for the inter-beam phase factor tracking reference signal), may be BS-configured, and/or the like.”.  Thus, the examiner makes his broadest reasonable interpretation in light of the applicant’s specification that “inserting a reference signal for phase tracking” to be “an inter-beam phase factor tracking reference signal”.  See abstract) configuration for inter-beam phase factor tracking (see TPRS in figures 2-9, 12-14) (abstract, par 0072, 0077-0094), 
performing one or more measurements (phase error estimate interpreted to be performing one or more measurements.  See par 0029, 0042, 0085-0094) of an inter-beam phase factor tracking reference signal based at least in part on the inter-beam phase factor tracking reference signal configuration (in paragraph 0092 of the specification of instant application, the applicant define phase factor as: “For example, the inter-beam phase factor tracking reference signal configuration may identify one or more frequencies, subcarriers, component carriers, resource elements, resource blocks, symbols, slots, and/or the like in which the BS is to transmit the inter-beam phase factor tracking reference signal.”  Thus, the examiner makes his broadest reasonable interpretation in light of the specification that phase tracking symbols in one discrete Fourier transformation spread orthogonal frequency division multiplexing symbol carrying reference signal for phase tracking (par 0071) interpreted to be phase factor tracking reference signal) (see figure 2, par 0087-0094).
CIOCHINA-DUCHESNE also teaches a memory (13 in figure 10); and one or more processors (12 in figure 10) operatively coupled to the memory (13 in figure 10) as recited in claim 23.
CIOCHINA-DUCHESNE discloses all of the subject matter as described above except for specifically teaching and determining, based at least in part on respective results of the one or more measurements of the inter-beam phase factor tracking reference signal, an estimated combined beam for multi- beam combining over at least two static directions or beams from one or more antenna panels, wherein the multi-beam combining is associated with a set of multi-beam weights, and wherein the at least two static directions are a plurality of different transmission directions or a plurality of different reception directions.
However, Wax in the same field of endeavor teaches and determining, based at least in part on respective results of the one or more measurements of the inter-beam phase factor tracking reference signal (in figure 2 Wax shows results of the one or more measurements of the inter-beam phase factor tracking reference signal produced by the calibration & phase tracking block 44), an estimated combined beam for multi- beam combining over at least two static directions or beams from one or more antenna panels (see beams from one or more plurality of antennas 30), wherein the multi-beam combining is associated with a set of multi-beam weights, and wherein the at least two static directions are a plurality of different transmission directions or a plurality of different reception directions.  

    PNG
    media_image2.png
    384
    641
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use phase tracking of then reference signal as taught by Wax to modify the phase tracking of then reference signal of CIOCHINA-DUCHESNE in order to achieve pseudo-coherent operation of the transceivers, notwithstanding incoherence of the respective local oscillators in the transceivers and improving communication performance between an access point and a single mobile station by multi-antenna techniques, such as beamforming (par 0007) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 
The examiner notes that there is an or clause within the claim limitation “an estimated combined beam for multi- beam combining over at least two static directions or beams from one or more antenna panels, wherein the multi-beam combining is associated with a set of multi-beam weights, and wherein the at least two static directions are a plurality of different transmission directions or a plurality of different reception directions”.  Thus, the examiner considers and gives patentable weight to only one the conditions of the “or” clause of the claimed limitation, which is “beams from one or more antenna panels”.  
The examiner also notes that the “wherein” clause limitation “wherein the multi-beam combining is associated with a set of multi-beam weights, and wherein the at least two static directions are a plurality of different transmission directions or a plurality of different reception directions” clearly relates to the other condition of the “or” clause “an estimated combined beam for multi- beam combining over at least two static directions”, which is not given any patentable weight.  Therefore, due to the “OR” clause in claim, under broadest reasonable interpretation of the claim, the examiner has given patentable weight to only one of the claimed “or” clause of claim, which is “beams from one or more antenna panels”.  Thus, the remaining limitations “an estimated combined beam for multi- beam combining over at least two static directions wherein the multi-beam combining is associated with a set of multi-beam weights, and wherein the at least two static directions are a plurality of different transmission directions or a plurality of different reception directions” of the claim are not given any patentable weight.  Same issue as above exists in claim 23.  Thus, examiner’s interpretation of the claim limitation of claim 23 remains the same as in claim 1.
Applicants are reminded that MPEP 2111.04 teaches:
II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.

Regarding claims 2 and 24:
CIOCHINA-DUCHESNE further discloses wherein the inter-beam phase factor tracking reference signal configuration indicates that the BS is to periodically transmit the inter-beam phase factor tracking reference signal (figure 14 shows BS is to periodically transmit the inter-beam phase factor tracking reference signal.  Also see figure 11, par 0017, 0141); and wherein performing the one or more measurements of an inter-beam phase factor tracking reference signal comprises: performing one or more measurements of each periodic transmission of the inter-beam phase factor tracking reference signal (figures 11, 14, par 0017, 0085-0094).

Regarding claim 4:
CIOCHINA-DUCHESNE further discloses wherein the inter-beam phase factor tracking reference signal comprises: a reference signal specific to inter-beam phase factor tracking (abstract, par 0072, 0077-0094).

Regarding claim 5:
CIOCHINA-DUCHESNE further discloses wherein a periodicity of the inter-beam phase factor tracking reference signal (see figures 11 and 14) is based at least in part on at least one of: 
mobility information associated with the wireless communication device (see UE capability information transmitted by the UE and received by the base station in figure 14, par 0135), 
Doppler information associated with the wireless communication device, or 
a request from the wireless communication device for a particular periodicity.



Regarding claim 6:
CIOCHINA-DUCHESNE further discloses wherein the inter-beam phase factor tracking reference signal configuration indicates that the BS is to aperiodically (see the aperiodically phase factor tracking reference signal (PTRS) in figure 12) or semi-persistently transmit the inter-beam phase factor tracking reference signal (see the semi-persistently transmit the inter-beam phase factor tracking reference signal (PTRS) in figure 13).

Regarding claims 7 and 25:
CIOCHINA-DUCHESNE further discloses wherein determining the estimated combined beam comprise: determining, based at least in part on the respective results of the one or more measurements of the inter-beam phase factor tracking reference signal, a set of inter- beam phase factors for the wireless communication device; and determining, based at least in part on the set of inter-beam phase factors for the wireless communication device, the estimated combined beam of the set of multi-beam weights for the multi-beam combining (The examiner notes that the claimed limitation of claims 7 and 25 related to the one of the “or” clauses of claims 1 and 23 “an estimated combined beam for multi- beam combining over at least two static directions…., wherein the multi-beam combining is associated with a set of multi-beam weights, and wherein the at least two static directions are a plurality of different transmission directions or a plurality of different reception directions”, which is not given any patentable weight due to the “or” clause in claims 1 and 23 (see the rejection of claims 1 and 23 above).  Therefore, due to the “OR” clause in claims 1 and 23, under broadest reasonable interpretation of the claim, the examiner does not give any patentable weight to the claimed limitation of claims 7 and 25).
Applicants are reminded that MPEP 2111.04 teaches:
II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.

Regarding claim 10:
CIOCHINA-DUCHESNE further discloses performing an uplink transmission to the BS using the estimated combined beam (see the PTRS transmission from UE to the base station in figure 12), or receiving a downlink transmission from the BS using the estimated combined beam.

Regarding claims 12 and 26:
CIOCHINA-DUCHESNE further discloses determining, based at least in part on results of the one or more measurements of the inter-beam phase factor tracking reference signal phase error estimate interpreted to be performing one or more measurements.  See par 0029, 0042, 0085-0094), a set of inter-beam phase factors (see figures 2 and 11) for the BS; and transmitting, to the BS, an indication of the set of inter-beam phase factor (see figures 2 and 11, par 0071, 0087-0094).

Regarding claim 15:
CIOCHINA-DUCHESNE further discloses wherein the wireless communication device comprises: a user equipment (see the user equipment UE in figure 12-14) or another BS communicatively connected with the BS via a wireless backhaul.

Regarding claims 16 and 27:
As shown in figures 1-14, CIOCHINA-DUCHESNE discloses a method of wireless communication performed by a base station (BS) par 0048, see the communication between base station and user equipment UE in figures 1-14), comprising: 0097-113752195759 
configuring an inter-beam phase factor tracking reference signal configuration for inter-beam phase factor tracking (in paragraph 0092 of the specification of instant application, the applicant define phase factor as: “For example, the inter-beam phase factor tracking reference signal configuration may identify one or more frequencies, subcarriers, component carriers, resource elements, resource blocks, symbols, slots, and/or the like in which the BS is to transmit the inter-beam phase factor tracking reference signal.”  Thus, the examiner makes his broadest reasonable interpretation in light of the specification that phase tracking symbols in one discrete Fourier transformation spread orthogonal frequency division multiplexing symbol carrying reference signal for phase tracking (par 0071) interpreted to be phase factor tracking reference signal) (see figure 2, par 0087-0094), 
transmitting, to the UE, an indication of the inter-beam phase factor tracking reference signal configuration (figures 12-14 shows that base station is transmitting an indication of an inter-beam phase factor tracking reference signal (PRST) to the UE.  Also, see 201, 203 in figure 2, par 0072, 0077-0094);
transmitting an inter-beam phase factor tracking reference signal based at least in part on the inter-beam phase factor tracking reference signal configuration (in figure 2 CIOCHINA-DUCHESNE shows that RS phase tracking block 203 is transmitting an inter-beam phase factor tracking reference signal based at least in part on the inter-beam phase factor tracking reference signal configuration); 
receiving an indication of a set of inter-beam phase factors associated with one or more measurements of the inter-beam phase factor tracking reference signal (in figure 2 CIOCHINA-DUCHESNE shows that RS phase tracking block 203 is receiving from the RS Demod block 209 an indication of a set of inter-beam phase factors associated with one or more measurements of the inter-beam phase factor tracking reference signa).
CIOCHINA-DUCHESNE also teaches a memory (13 in figure 10); and one or more processors (12 in figure 10) operatively coupled to the memory (13 in figure 10) as recited in claim 27.
CIOCHINA-DUCHESNE discloses all of the subject matter as described above except for specifically teaching and determining, based at least in part on the set of inter-beam phase factors, an estimated combined beam for multi-beam combining over at least two static directions or beams from one or more antenna panels, wherein the multi-beam combining is associated with a set of multi- beam weights, and wherein the at least two static directions are a plurality of different transmission directions or a plurality of different reception directions.
However, Wax in the same field of endeavor teaches and determining, based at least in part on the set of inter-beam phase factors (in figure 2 Wax shows results of the one or more measurements of the inter-beam phase factor tracking reference signal produced by the calibration & phase tracking block 44), an estimated combined beam for multi-beam combining over at least two static directions or beams from one or more antenna panels (see beams from one or more plurality of antennas 30), wherein the multi-beam combining is associated with a set of multi- beam weights, and wherein the at least two static directions are a plurality of different transmission directions or a plurality of different reception directions.  

    PNG
    media_image2.png
    384
    641
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use phase tracking of then reference signal as taught by Wax to modify the phase tracking of then reference signal of CIOCHINA-DUCHESNE in order to achieve pseudo-coherent operation of the transceivers, notwithstanding incoherence of the respective local oscillators in the transceivers and improving communication performance between an access point and a single mobile station by multi-antenna techniques, such as beamforming (par 0007) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results)
The examiner notes that there is an or clause within the claim limitation “determining, based at least in part on the set of inter-beam phase factors, an estimated combined beam for multi-beam combining over at least two static directions or beams from one or more antenna panels, wherein the multi-beam combining is associated with a set of multi- beam weights, and wherein the at least two static directions are a plurality of different transmission directions or a plurality of different reception directions”.  Thus, the examiner considers and gives patentable weight to only one the conditions of the “or” clause of the claimed limitation, which is “beams from one or more antenna panels”.  
The examiner also notes that the “wherein” clause limitation “wherein the multi-beam combining is associated with a set of multi- beam weights, and wherein the at least two static directions are a plurality of different transmission directions or a plurality of different reception directions” clearly relates to the other condition of the “or” clause “an estimated combined beam for multi-beam combining over at least two static directions”, which is not given any patentable weight.  Therefore, due to the “OR” clause in claim, under broadest reasonable interpretation of the claim, the examiner has given patentable weight to only one of the claimed “or” clause of claim, which is “beams from one or more antenna panels”.  Thus, the remaining limitations “determining, based at least in part on the set of inter-beam phase factors, an estimated combined beam for multi-beam combining over at least two static directions” and “wherein the multi-beam combining is associated with a set of multi- beam weights, and wherein the at least two static directions are a plurality of different transmission directions or a plurality of different reception directions” of the claim are not given any patentable weight.  Same issue as above exists in claim 27.  Thus, examiner’s interpretation of the claim limitation of claim 27 remains the same as in claim 16.
Applicants are reminded that MPEP 2111.04 teaches:
II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.

Regarding claims 17 and 28:
CIOCHINA-DUCHESNE further discloses configuring the inter-beam phase factor tracking reference signal configuration to indicate that the BS is to transmit an inter-beam phase factor tracking reference signal at a periodicity (figure 14 shows BS is to periodically transmit the inter-beam phase factor tracking reference signal.  Also see figure 11, par 0017, 0141); and wherein transmitting the inter-beam phase factor tracking reference signal comprises: transmitting an inter-beam phase factor tracking reference signal at the periodicity indicated in the inter-beam phase factor tracking reference signal configuration (figures 11, 14, par 0017, 0085-0094).

Regarding claim 19:
CIOCHINA-DUCHESNE further discloses a reference signal specific to inter-beam phase factor tracking (abstract, par 0072, 0077-0094).  

Regarding claim 20:
CIOCHINA-DUCHESNE further discloses wherein a periodicity of the inter-beam phase factor tracking reference signal (see figures 11 and 14) is based at least in part on at least one of: 
mobility information received from the UE (see UE capability information received by the base station in figure 14, par 0135), 
Doppler information received from the UE, or 
a request for a particular periodicity received from the UE.  

Regarding claims 21 and 29:
CIOCHINA-DUCHESNE further wherein configuring the inter-beam phase factor tracking reference signal configuration comprises configuring the inter-beam phase factor tracking reference signal configuration to indicate that the BS is to aperiodically (see the aperiodically phase factor tracking reference signal (PTRS) in figure 12) or semi-persistently transmit the inter-beam phase factor tracking reference signal (see the semi-persistently transmit the inter-beam phase factor tracking reference signal (PTRS) in figure 13).


Regarding claims 22 and 30:
CIOCHINA-DUCHESNE further discloses performing a downlink transmission to the UE using the estimated combined beam, or receiving an uplink transmission from the UE using the estimated combined beam (The examiner notes that the claimed limitation of claims 22 and 30 related to the one of the “or” clauses of claims 16 and 27 “determining, based at least in part on the set of inter-beam phase factors, an estimated combined beam for multi-beam combining over at least two static directions” and “wherein the multi-beam combining is associated with a set of multi- beam weights, and wherein the at least two static directions are a plurality of different transmission directions or a plurality of different reception directions”, which is not given any patentable weight due to the “or” clause in claims 16 and 27 (see the rejection of claims 16 and 27 above).  Therefore, due to the “OR” clause in claims 16 and 27, under broadest reasonable interpretation of the claim, the examiner does not give any patentable weight to the claimed limitation of claims 22 and 30).
Applicants are reminded that MPEP 2111.04 teaches:
II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.


8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CIOCHINA-DUCHESNE in view of Wax as applied to claim 7 above and further in view of WANG et al. (US 20190149295) (hereinafter WANG).

Regarding claim 11:
CIOCHINA-DUCHESNE further discloses wherein the wireless communication device comprises: and wherein determining the set of inter-beam phase factors for the wireless communication device (abstract, par 0072, 0077-0094) comprises at least one of: 
determining the set of inter-beam phase factors to assist with polarization-based transmissions of the other BS (the uplink and down link transmission between base station and UE shown in figure 12 interpreted to be polarization-based transmissions) (see the equations par 0029, 0033, 0077-0094 combining multi-beam), or 
determining the set of inter-beam phase factors to compensate for environmental effects on the wireless backhaul.
CIOCHINA-DUCHESNE discloses all of the subject matter as described above except for specifically teaching another BS communicatively connected with the BS via a wireless backhaul.
However, WANG in the same field of endeavor teaches another BS (14B in figure 6) communicatively connected with the BS (14A in figure 6) via a wireless backhaul (in paragraph 0048 WANG teaches “In some variants, uplink and downlink may also be used to described wireless communication between network nodes, e.g. for wireless backhaul and/or relay communication and/or (wireless) network communication for example between base stations or similar network nodes”).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use a wireless backhaul as taught by WANG to modify the system and method of CIOCHINA-DUCHESNE in order to provide transmission links between base stations (par 0048) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Allowable Subject Matter
9.	Claims 3, 8-9, 13-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, CIOCHINA-DUCHESNE does not teach or suggest 
wherein the inter-beam phase factor tracking reference signal comprises: a channel state information reference signal (CSI-RS) with a shortest periodicity among a hierarchy of a plurality of CSI-RS periodicities.
The prior art of record, CIOCHINA-DUCHESNE does not teach or suggest wherein determining the set of inter-beam phase factors for the wireless communication device comprises: 0097-113750195759 determining the set of inter-beam phase factors to reduce or minimize loss in array gain over an overlap region of the at least two static directions or the at least two beams at the wireless communication device.
The prior art of record, CIOCHINA-DUCHESNE does not teach or suggest wherein determining the set of inter-beam phase factors for the wireless communication device comprises: determining the set of inter-beam phase factors to increase or maximize equivalent isotropically radiated power for uplink transmissions to the BS.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/           Primary Examiner, Art Unit 2631